Citation Nr: 0121100	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  99-00 331A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of calcified subdeltoid bursitis with limitation of 
motion of the right shoulder (major) during the period from 
October 3, 1997 to January 11, 1999.

2.  Entitlement to a current evaluation in excess of 30 
percent for residuals of calcified subdeltoid bursitis with 
limitation of motion of the right shoulder (major).

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound, with adherence of a scar to the right 
triceps mechanism (major), currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:  North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 to May 1953.

By rating decision in February 1973, service connection was 
granted for shrapnel wound of the right arm with some 
limitation of right shoulder joint motion and recurrent pain 
and retained foreign body.  By rating action in December 
1976, service connection for calcified subdeltoid bursitis 
with limitation of motion of the right shoulder was granted 
as secondary to the service-connected residuals of a shell 
fragment wound of the right arm with adherence of the scar to 
the triceps mechanism.  In October 1997, the veteran filed a 
claim for an increased rating for a right arm disability.  
This appeal arises from an April 1998 rating decision from 
the Winston-Salem, North Carolina Regional Office (RO) that 
continued the evaluation of the veteran's service connected 
calcified subdeltoid bursitis with limitation of motion of 
the right shoulder at 20 percent, and continued the 
evaluation of residuals, shell fragment wound, with adherence 
of scar to the triceps mechanism at 10 percent.  A Notice of 
Disagreement was filed in September 1998 and a Statement of 
the Case was issued in November 1998.  A substantive appeal 
was filed in January 1999.  No hearing was requested.  

The matter was next remanded in a June 2000 Board decision.  
The RO subsequently increased the veteran's disability rating 
for the service-connected calcified subdeltoid bursitis with 
limitation of motion of the right shoulder to 30 percent, 
effective January 11, 1999.  Thus the issues are as stated on 
the title page of this decision.  



REMAND

First, we note that the issues of an increased evaluation for 
the service-connected calcified subdeltoid bursitis with 
limitation of motion of the right shoulder, and of an 
increased rating for residuals of a shell fragment wound, 
with adherence of a scar to the right triceps mechanism 
(major), were remanded in June 2000 so that the RO could 
retrieve all relevant medical records prior to the scheduling 
of various VA examinations.  The VA examinations were ordered 
to determine the current severity of the right arm and right 
shoulder disabilities, and so that an attempt could be made 
to distinguish between disabilities of the upper extremities 
which might be unrelated to, but co-existing with, the 
veteran's service-connected disabilities.  

In this regard, we note that a complete medical folder from a 
VA facility was obtained and associated with the veteran's 
claims folder.  Outpatient treatment reports contained 
therein show that the veteran has been diagnosed with 
cervical spondylosis with resulting peripheral neuropathy, 
and with non-insulin dependent diabetes mellitus [NIDDM], 
with resulting peripheral neuropathy.  

VA examinations of the peripheral nerves, joints and muscles 
were also conducted.  The VA neurological examination report 
shows a diagnosis of peripheral neuropathy from diabetes 
mellitus.  However, the VA joint and muscle examination 
reports, which reflect that examiner's evaluation of the 
severity of a number of signs and symptoms of the veteran's 
service-connected disabilities, including his apparent severe 
limitation of motion, do not reflect that the examiner 
commented on any relationship between those disabilities and 
other co-existing, but non-service-connected, disorders.  
Review of these reports also shows that the veteran was 
involved in a motor vehicle accident in 1995, subsequent to 
his active service.

Thus, although the examiner stated that the veteran's claims 
folder was reviewed, it is not clear that this review was 
conducted after the association of the veteran's VA medical 
folder with his claims folder.  In any event, the specific 
directives of the previous remand were not complied with, and 
the information necessary prior to further appellate review 
was not obtained.  Accordingly, the veteran's case must once 
again be remanded for further development.  See generally, 
Green v. Derwinski, 1 Vet. App. 121 (1991); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Second, we note that careful review of the claims folder 
shows that a VA Form 646, dated September 1999, reflects that 
the veteran was represented by an agent of the American 
Legion.  However, the September 1997 "Appointment of 
Veterans Service Organization as Claimant's Representative" 
on VA Form 21-22 identifies the North Carolina Division of 
Veterans Affairs as the local veterans organization which 
represents the veteran, as does the most recent VA Form 646, 
dated July 2001.  

Although the signature of the specific representative appears 
the same on both the September 1999 and July 2001 VA forms, 
the veteran did not request a hearing before a Member of the 
Board, and an informal hearing presentation from the American 
Legion or other organization does not appear to be of record.  
Thus, the Board is of the opinion that further action on this 
matter is required for clarification purposes.  Specifically, 
the veteran should indicate which agency, the American 
Legion, or the North Carolina Division of Veterans Affairs, 
currently serves as his representative.  

Third, although the RO has provided the veteran with notice 
of the evidence necessary for the successful prosecution of 
his claims, and although the veteran noted, in October 2000, 
that he has not received additional treatment beyond the 
treatment records already obtained, he should again, due to 
the passage of time, be asked if he has received any 
treatment since September 2000.  See Littke v Derwinski, 1 
Vet. App. 90 (1990).  

Finally, the veteran's attention is again directed to the 
following regulation:  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.  

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with ... a claim for increase, 
the claim shall be denied.  38 C.F.R. 
§ 3.655 (2000).

In light of the aforementioned, the case is once again 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers from which he has 
received treatment for his service-
connected disabilities of the right 
shoulder and right arm since September 
2000.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained, and associate 
them with the claims folder.  

2.  The RO should also request any 
available records from the Asheville and 
Salisbury, North Carolina VAMCs dated 
subsequent to September 2000, and 
associate them with the claims folder.  
All negative replies should also be 
associated with the claims folder.  

3.  Following completion of the above 
action, the RO should forward: (A) the 
veteran's claims folder, 
(B) a copy of this remand, and (C) a copy 
of the June 2000 remand orders with 
respect to the VA examination requests to 
the VA facility where his examinations 
were previously conducted so that the 
previous examiners may conduct a thorough 
review of the veteran's entire record.  
Should those examiners prove unavailable, 
additional examinations by appropriate 
specialists should be conducted following 
a review of the veteran's entire record.

4.  (A)  The VA records reviewers and/or 
examiners should then determine the 
current severity of the signs and 
symptoms attributable to the veteran's 
service-connected residuals of calcified 
subdeltoid bursitis of the right shoulder 
or residuals of a shell fragment wound 
(with adherence of a scar to the right 
triceps mechanism), apart from his non-
service-connected NIDDM with neuropathy, 
or cervical spondylosis with neuropathy.  
If such a determination cannot be made 
without resort to speculation, the 
examination report should so note.  

(B)  The examiners and/or reviewers 
should also describe the scars resulting 
from the service connected injury and 
note whether any scars are painful and 
tender on objective demonstration or 
poorly nourished with repeated 
ulceration, or if the scars limit 
function or range of motion.  If the 
examiners are unable to make such a 
determination, it should be so indicated 
in the record.  The factors upon which 
any medical opinion is based should also 
be set forth in the record.  

(C)  The examiners should also comply 
with the directives and orders of the 
June 2000 remand.  If the veteran's 
claims folder and a copy of the June 2000 
remand is not available for review, the 
examiners should obtain both before 
proceeding with the examination.  

5.  The veteran should next be asked to 
complete a new authorization for 
appointment of a veterans service 
organization as claimant's 
representative, identifying only one 
organization on that form.  

6.  After completion of the requested 
development, the RO should review the 
veteran's increased rating claims for 
residuals of shell fragment wound of the 
right arm and right shoulder disability 
on the basis of all the evidence of 
record.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case.  If the veteran fails to appear for 
the examination, the RO should consider 
and discuss 38 C.F.R. § 3.655.  If this 
is the case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



